DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/434,650, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  16/434,650 lacks adequate support for ‘obtaining differential optical absorption measurements’ and ‘wherein the differential optical absorption measurements convey information accounting for changes in optical absorption properties of the gas sample at least in part attributable to the application of the catalytic process; processing the differential optical absorption measurements using a differential model to derive information associated with the gas sample’ of claim 1.  16/434,650 also lacks adequate support for ‘the differential optical absorption measurements including pre-catalytic measurements and post-catalytic measurements being obtained by measuring optical absorption properties of the sample;’ ‘wherein the differential optical absorption measurements convey information accounting for changes in optical absorption properties of the gas sample at least in part attributable to the application of the catalytic process; ’ and ‘one or more processor programmed to use a differential model for processing the differential optical absorption signals to derive information associated with the gas sample’ of claim 78.  The examiner notes that claims 2-7 depend from claim 1 and claims 79 and 80 depend from claim 78.  16/434,650 does not disclose how ‘obtaining differential optical absorption measurements’ would be implemented and does not disclose what constitutes a ‘differential measurement’ with regards to optical absorption.  The specification does not describe how to perform or achieve the result of ‘obtaining differential optical absorption measurements.’  Paragraph [0071] refers to “differential” ‘measurements are taken by measuring optical absorption properties’ without referring to what constitutes the ‘optical absorption properties’ as well as what constitutes a ‘differential measurement’ because paragraph [0071] refers to ‘“differential measurements”, whereby two or more absorption measurements are used, in combination with signal processing methods’  There is no description of which two or more absorption measurements would be used and with what signal processing methods in combination to constitute ‘differential measurements.’   
In addition, the specification does not describe how the processing using a differential model would be implemented and does not describe how to perform or achieve the result of deriving information associated with the gas sample by processing the differential optical absorption measurements using a differential model.  The disclosure does not describe either the differential measurements or the modeling, for paragraph [160] only refers to ‘suitable differential calculation/modeling approaches;’ and paragraph [160] appears to demonstrate that there lacks support for differential calculation/modeling approaches in the disclosure by stating, “Specific suitable differential calculation/modeling approaches that may be used in practical implementations will become apparent to the person skilled in the art in view of the present description and as such will not be described in further detail here.”
	Accordingly, claims 1-8 and claims 78-80 are not entitled to the benefit of the prior application.  Therefore, claims 1-8 and claims 78-80 have an effective filing date of May 27, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gas extraction system configured for extracting gas from the electrical insulating liquid in claims 8 and 35; and gas extraction system of claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 78-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As for claim 1, the disclosure lacks adequate support for ‘obtaining differential optical absorption measurements’ and ‘wherein the differential optical absorption measurements convey information accounting for changes in optical absorption properties of the gas sample at least in part attributable to the application of the catalytic process; processing the differential optical absorption measurements using a differential model to derive information associated with the gas sample.’  In addition, as for claim 78, the disclosure lacks adequate support for ‘the differential optical absorption measurements including pre-catalytic measurements and post-catalytic measurements being obtained by measuring optical absorption properties of the sample;’ ‘wherein the differential optical absorption measurements convey information accounting for changes in optical absorption properties of the gas sample at least in part attributable to the application of the catalytic process; ’ and ‘one or more processor programmed to use a differential model for processing the differential optical absorption signals to derive information associated with the gas sample.’ The specification does not disclose how ‘obtaining differential optical absorption measurements’ would be implemented and does not disclose what constitutes a ‘differential measurement’ with regards to optical absorption.  The specification does not describe how to perform or achieve the result of ‘obtaining differential optical absorption measurements.’  Paragraph [0071] of the specification refers to “differential” ‘measurements are taken by measuring optical absorption properties’ without referring to what constitutes the ‘optical absorption properties’ as well as what constitutes a ‘differential measurement’ because paragraph [0071] refers to ‘“differential measurements”, whereby two or more absorption measurements are used, in combination with signal processing methods’  There is no description of which two or more absorption measurements would be used and with what signal processing methods in combination to constitute ‘differential measurements.’   
In addition, the specification does not describe how the processing using a differential model would be implemented and does not describe how to perform or achieve the result of deriving information associated with the gas sample by processing the differential optical absorption measurements using a differential model.  The disclosure does not describe either the differential measurements or the modeling, for paragraph [160] of the specification only refers to ‘suitable differential calculation/modeling approaches;’ and paragraph [160] appears to demonstrate that there lacks support for differential calculation/modeling approaches in the disclosure by stating, “Specific suitable differential calculation/modeling approaches that may be used in practical implementations will become apparent to the person skilled in the art in view of the present description and as such will not be described in further detail here.”
Claims 2-7 and 49-80 are rejected by virtue of their dependency from claims 1 and 48.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 recites the limitation "the extracted gas" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12, 14-18, 20-22, 25, 29, 35, 37, 45, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 11,137,382 to Brauer et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-56 of ‘382 anticipate claims 8-12, 14-18, 20-22, 25, 29, 35, 37, 45, and 48 of 17/463,043.
The claims of ‘043 are unpatentable over the claims of ‘382 as such:
Claims of ‘043
Claims of ‘382
8
1-34
9
4
10
24-34
11
27-34
12
5
14
6
15
7
16
19-23
17
19-21
18
21
20
19, 22, 23
21
23
22
28
25
9
29
31
35
11
37
12
45
14
48
35-56


	

Allowable Subject Matter
Claims 8-12, 14-18, 20-22, 25, 29, 35, 37, 45, and 48 appear to be allowable if the double patenting rejection is overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886